Citation Nr: 0502274	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for irritable colon.

4.  Entitlement to an initial compensable rating for 
folliculitis, scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from November 1985 to November 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision by 
the Washington, D.C., Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he suffers from PTSD as a result of 
his service in the Gulf War in 1991.  His stressors include 
learning about the death of a service comrade  and seeing 
dead bodies in Iraq.  While a November 1998 examination 
reflects a diagnosis of PTSD, it is unclear whether the 
examination was conducted in accordance with the criteria 
outlined in the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Further, the examiner did not indicate the 
etiology of the veteran's PTSD.  As such, the Board finds 
that the veteran should undergo a VA PTSD examination that 
addresses his contentions concerning this issue.

As for the increased rating claims, the Board notes that the 
veteran last underwent an examination for these issues in 
November 1998.  Moreover, the veteran has indicated (for 
example, in his September 2000 statement) that his irritable 
colon and folliculitis disabilities had worsened since the 
November 1998 examination, and the Board finds that he should 
be afforded new examinations.   See VAOPGCPREC 11-95 (April 
7, 1995).  The veteran should also be notified by VA in 
specific terms as to the evidence which would be needed to 
substantiate his increased rating claims and whether VA or 
the veteran is expected to attempt to obtain and submit such 
evidence.  See Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As for the claim of entitlement to service connection for a 
right knee disorder, the Board notes that the veteran has not 
been properly notified by VA as to the evidence which would 
be needed to substantiate his right knee claim and whether VA 
or the veteran is expected to attempt to obtain and submit 
such evidence.  Quartuccio.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the service 
connection for a right knee disorder and 
increased rating claims on appeal and 
whether VA or the veteran is expected to 
obtain any such evidence (Quartuccio).

2.  The veteran should be afforded a 
psychiatric examination, in accordance 
with pertinent provisions governing 
examination of veterans living outside 
the United States.  In this regard, it 
should be noted that the veteran resides 
in Korea.  The examiner should state 
whether the veteran has PTSD, and, if so, 
should render an opinion as to whether 
the veteran's PTSD results from the 
veteran's asserted stressors (being 
informed about the death of a service 
comrade and seeing bodies of dead 
Iraqis).  It is imperative that pertinent 
portions of the claims file be made 
available to the examiner, including, but 
not limited to, copies of the veteran's 
DD Form 214, the report of the November 
1998 examination, the veteran's July 2000 
and September 2000 statements regarding 
his stressors, and the veteran's 
testimony at the hearing on appeal and 
that this material is reviewed by the 
examiner in connection with the 
examination.

3.  The veteran should be afforded the 
appropriate medical examinations to 
identify the nature and severity of his 
irritable colon and folliculitis 
disabilities.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence, including the evidence the 
veteran submitted in connection with his 
June 2004 Board hearing.  If the benefits 
sought are not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



